NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50384

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00215-PA-1

 v.
                                                MEMORANDUM*
MICHAEL MIRANDO, AKA Michael John
Mirando,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                           Submitted October 21, 2021**
                              Pasadena, California

Before: CALLAHAN, OWENS, and FORREST, Circuit Judges.

      Defendant Michael Mirando appeals from the district court’s order

resentencing him to 87 months in prison for healthcare fraud in violation of 18

U.S.C. § 1347. Mirando owned Holter Labs, LLC, a company that provided



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cardiac monitoring services for physicians through portable devices called Holter

recorders, and his conviction arose from a decade-long scheme in which he

fraudulently overbilled insurance companies for services Holter Labs never

performed. As the parties are familiar with the facts, we do not recount them here.

We review the district court’s findings of fact, including the loss amount

calculation, for clear error, and review unpreserved procedural objections for plain

error. See United States v. Tulaner, 512 F.3d 576, 578 (9th Cir. 2008); United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010). We affirm.

      1. The district court did not clearly err in finding by clear and convincing

evidence that Mirando caused more than $1.5 million in actual losses and that his

offense involved ten or more victims. There was sufficient evidence in the record

to justify including all amounts Mirando received for services other than 24- or 48-

hour electrocardiograms (“ECGs”) in the loss calculation. For example, Stanton

Crowley, Mirando’s former business partner, had testified that Holter recorders

were only capable of performing 24- or 48-hour ECGs, and there is no evidence

that Holter Labs purchased new equipment with new capabilities after Crowley

left. Holter Labs’s advertisements and order forms, moreover, only had options for

24- or 48-hour ECGs. Thus, the district court could have concluded that Holter

recorders were not capable of performing 30-day ECGs or any of the services

corresponding to the five additional CPT codes that Mirando argues were never


                                         2
proven fraudulent.

      Furthermore, the district court did not clearly err by counting as a fraudulent

duplicate date of service any repeat test for the same patient within a six-month

period. The Sentencing Guidelines commentary makes clear that “[t]he court need

only make a reasonable estimate of the loss,” which, because of the trial judge’s

“unique position to assess the evidence,” is entitled to deference. U.S.S.G. § 2B1.1

cmt. n.3(C) (emphasis added). There was a sufficient evidentiary basis for the

district court to conclude that a six-month cutoff would provide a reasonable

estimate of the loss from duplicate billing. Four patient witnesses (and their

physicians) had testified that they never had more than one ECG test. Crowley

testified that he never saw more than one report for the same patient within one

month, which is significant given that most of the tests labeled duplicate dates of

service were billed within four to six weeks of each other. And Mirando never

identified a single instance of a valid repeat test within a six-month period to rebut

this evidence.

      The district court was not required to deduct the unpaid balance of

Mirando’s legitimate insurance claims from the loss amount. In calculating actual

loss, the sentencing court must deduct “the fair market value of the property

returned and the services rendered, by the defendant . . . to the victim before the

offense was detected.” Id. § 2B1.1 cmt. n.3(E)(i). But the district court could have


                                          3
concluded that the amount the insurers paid to Holter Labs (and not the amount

billed) was the fair market value of the services rendered. The record reflects that

insurers pay healthcare providers, on average, a quarter of the amount billed, and

that is roughly what Mirando received.

      Moreover, the entire basis for Mirando’s first appeal was that he never

intended to receive payment on the full amounts billed, consistent with industry

practice. In other words, the bills did not reflect what he thought the insurers owed

him. We credited that argument when we vacated Mirando’s initial sentence. See

United States v. Mirando, 768 F. App’x 596, 598 (9th Cir. 2019). Thus, he is

judicially estopped from now claiming that the opposite is true. See New

Hampshire v. Maine, 532 U.S. 742, 749 (2001) (“[W]here a party assumes a

certain position in a legal proceeding, and succeeds in maintaining that position, he

may not thereafter, simply because his interests have changed, assume a contrary

position[.]”) (citation omitted).

      Finally, with respect to the district court’s finding that Mirando defrauded

ten or more victims, we note that a victim is “any person [including companies]

who sustained any part of the actual loss determined under subsection (b)(1).”

U.S.S.G. § 2B1.1 cmt. n.1. Since the findings as to loss amount were not clearly

erroneous, the finding of more than ten victims was not clearly erroneous either.

      2. Mirando raises three procedural objections on appeal that were never


                                          4
raised at the resentencing hearings. Not one of them amounts to plain error. See

United States v. Marcus, 560 U.S. 258, 262 (2010). First, contrary to Mirando’s

contention, the district court did not “ignore[ ] or belittle[ ]” evidence of Mirando’s

post-sentencing rehabilitation in its application of the 18 U.S.C. § 3553(a) factors,

because the court stated explicitly that, but for Mirando’s rehabilitation evidence, it

would have imposed a harsher sentence. Moreover, the primary case on which

Mirando relies, Pepper v. United States, stands only for the proposition that “a

district court at resentencing may consider evidence of the defendant’s

postsentencing rehabilitation,” not that it must do so in granular detail. 562 U.S.

476, 481 (2011) (emphasis added).

      Second, the district court adequately explained why it rejected the parties’

joint arguments for a downward variance, when it mentioned that the variance

might reinforce the belief that the potential financial returns from fraud outweigh

the punishment. As this case was not especially complex or unusual, no further

explanation from the district court was warranted. See Rita v. United States, 551

U.S. 338, 359 (2007) (“Where a matter is as conceptually simple as in the case at

hand and the record makes clear that the sentencing judge considered the evidence

and arguments, we do not believe the law requires the judge to write more

extensively.”); United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc)

(“What constitutes a sufficient explanation will necessarily vary depending upon


                                           5
the complexity of the particular case[.]”).

      Third, the district court did not reduce resentencing to a meaningless

formality or give the impression of imposing an unlawful trial penalty, as the court

held three resentencing hearings at which Mirando had an opportunity to present

whatever arguments and evidence as to loss amount he wished. Mirando, in sum,

fails to show any procedural error, plain or otherwise.1

      AFFIRMED.




1
 Because Mirando has established neither clear error in the Sentencing Guidelines
calculation nor procedural error at the resentencing hearings, reassignment to a
different district judge is unwarranted.

                                          6